DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       EUGENE BULLINS, JR.,
                            Appellant,

                                      v.

                        CHRISTINA BULLINS,
                             Appellee.

                              No. 4D20-2622

                              [May 13, 2021]

  Appeal of nonfinal order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Michael Davis, Judge; L.T. Case No.
FMCE-20-7007.

  Imabel Ocasio-Yrady, Miami, for appellant.

  No appearance filed for appellee.

PER CURIAM.

  Affirmed.

MAY, GERBER and KUNTZ, JJ., concur.

                          *           *         *

  Not final until disposition of timely filed motion for rehearing.